DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarkson US 20110017473 in view Lin US 20180160560.

Regarding claim 13 as best understood, Clarkson US 20110017473 discloses (a structure that would follow steps of) a method for conducting subterranean operations comprising: a removable panel (205 in Fig. 3a), 
the removable panel (205) being configured to attach to a housing (housing of 100 in Fig. 3a) of a robotic system enclosure (as depicted in Fig. 1);
 Clarkson does not explicitly disclose attaching and securing a handle to the removable panel, manipulating the removable panel via the handle; attaching the removable panel to the housing; and releasing and detaching the handle from the removable panel.
However, Lin discloses (a structure that would follow steps of) a method comprising: 
attaching and securing a handle (140 in Fig. 12) to a removable panel (130 in Fig. 12), 
the removable panel (130) being configured to attach to a housing (120 in Fig. 12) of a system enclosure; 
manipulating the removable panel (130) via the handle (140); 
attaching the removable panel (130) to the housing (120); and 
releasing and detaching the handle (140) from the removable panel (130).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the panel of Clarkson further comprise attaching and securing a handle to the removable panel, manipulating the removable panel via the handle; attaching the removable panel to the housing; and 
releasing and detaching the handle from the removable panel, as taught by Lin, in order to provide a handle to facilitate removal and handling of the panel.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Examiner agrees with pg. 8-10 of Applicant arguments/remarks filed 06/28/2022.
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “a panel removably attached to a housing; one or more mounting holes in the panel; 
a handle insert installed in each of the mounting holes; and 
a detachable handle  selectively attached to each one of the handle inserts, each handle comprising: 
a handle body with first and second ends, an adjustable structure disposed in each of the first and second ends, the adjustable structure having a feature at a lower end that forms a gap between the feature and the handle body, and rotating the adjustable structure adjusts a size of the gap”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 2-4 and 11-12 depending from claim 1 are therefor also allowable.

Regarding claim 5, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “a panel removably attached to a housing: 
one or more mounting holes in the panel, a handle insert installed in each of the mounting holes: and 
a detachable handle selectively attached to each one of the handle inserts, each handle comprising: 
a handle body with first and second ends, an adjustable structure disposed in each of the first and second ends, the adjustable structure having a feature at a lower end that forms a gap between the feature and the handle body, and rotating the adjustable structure adjusts a size of the gap”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 6-10 depending from claim 5 are therefor also allowable.

Claims 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

	Regarding claim 14, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims xxx, a combination of limitations that “wherein the attaching and securing the handle further comprises: inserting a feature of the handle into a handle insert attached to the removable panel; moving the feature along a slot of the handle insert to an end of the slot; and screwing a locking device to extend a locking protrusion in a recess in the handle insert, thereby securing the feature in the slot and thus securing the handle in the handle insert”.  
None of the reference art of record discloses or renders obvious such a combination.
Claim 15 depending claim 14 would therefore also be allowed.

Response to Arguments
Applicant's arguments filed 06/28/2022 regarding claim 13 have been fully considered but they are not persuasive.
Regarding claim 13, Applicant argues that “If the hatch cover 205 of Clarkson were modified with the detachable handles of Lin, the hatch cover 205 of Clarkson would not operate as intended, since Lin does not disclose that the detachable handle can support maintaining the seal provided by the hatch cover 205 when engaged with the opening 112.”

The Examiner respectfully disagrees.
 
Lin shows that it is known in the art to have a removable handle attached to a panel using screws pins or rivets.
In the rejection, Lin is being used to teach the adding of a removable handle to facilitate handling of a panel. The purpose of the combination was not to bodily incorporating everything from the secondary reference Lin.
Further Clarkson shows that the panel 205 having through openings used to secure the panel by screws in Fig. 3a and 5. Despite these openings and the utilization of screws, Clarkson discloses in [0032] that the panel is sealingly engaged to the housing.
Therefore, maintaining the seal provided by the hatch cover 205 when engaged with the opening 112 while utilizing fastener is well within the skills of one ordinary skill in the art.
This being said, modifying Clarkson’s panel such that it includes a removable handle as taught by Lin and maintaining the seal provided by the panel 205 when engaged with the opening 112, would be well within the skills of one ordinary skill in the art; and would not render Clarkson inoperable.
And so, claim 13 stands rejected over Clarkson in view of Lin.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishii US 20040251702 Fig. 1; Roth US 20100146697 Fig. 3; Ostendarp US 20110127395 Fig. 2a disclose removable handles.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        

/JAMES WU/Primary Examiner, Art Unit 2841